NUMBER 13-19-00527-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

MARIO SIFUENTEZ,                                                            Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 428th District Court
                          of Hays County, Texas.


                                       ORDER
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

      Currently pending before the Court is appellant's pro se motion for access to the

appellate record. Appellant's counsel filed an Anders brief herein and appellant has been

unable to examine the record so that he can file a pro se brief. See Anders v. California,

386 U.S. 738, 744 (1967). Accordingly, we GRANT appellant’s motion and it is hereby

ORDERED that the trial court ensure appellant has the opportunity to fully examine the
appellate record on or before the expiration of thirty days from the date of this order, and

it is FURTHER ORDERED the trial court shall notify this Court as to the date upon which

the appellate record was made available to appellant. See Kelly v. State, 436 S.W.3d 313

(Tex. Crim. App. 2014). Appellant shall have thirty (30) days from the day the appellate

record was first made available to him to file his pro se brief with this Court. The State

shall have twenty days thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
13th day of March, 2020.




                                              2